This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 133 SSM 20
The People &c.,
            Respondent,
        v.
Douglas R. Every,
            Appellant.




          Submitted by William T. Easton, for appellant.
          Submitted by Kirk O. Martin, for respondent.




MEMORANDUM:
          The order of the Appellate Division should be affirmed.
Defendant has failed to meet his burden of "demonstrat[ing] the
absence of strategic or other legitimate explanations for
counsel's alleged failure[s]" (People v Wragg, 26 NY3d 403, 409
[2015]) and, thus, he cannot prevail on his ineffective


                              - 1 -
                                - 2 -                       SSM No. 20

assistance of counsel claim.    His assertions that County Court
erred in charging the jury and deprived him of his constitutional
right to present a defense by excluding certain evidence are
unpreserved (see People v Angelo, 88 NY2d 217, 222 [1996]; People
v Autry, 75 NY2d 836, 839 [1990]).      Defendant's remaining
arguments have been considered and found to be lacking in merit.
*   *   *   *   *   *   *   *     *     *   *   *   *   *   *   *   *
On review of submissions pursuant to section 500.11 of the Rules,
order affirmed, in a memorandum. Chief Judge DiFiore and Judges
Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.

Decided September 5, 2017




                                - 2 -